Exhibit 10.1 – Amended and Restated Lee Enterprises, Incorporated 1990 Long-Term
Incentive Plan


AMENDED AND RESTATED LEE ENTERPRISES, INCORPORATED
1990 LONG-TERM INCENTIVE PLAN
(Effective October 1, 1999,
As amended effective February 17, 2016)
 
Section 1: GENERAL PROVISIONS
 
         1.1Purposes
 
The purposes of the 1990 Long-Term Incentive Plan, as amended, restated and
extended (the “Plan”) of Lee Enterprises, Incorporated (the “Company”) are to
promote the interests of the Company and its stockholders by (i) attracting and
retaining executives and other key employees of outstanding ability;
(ii) strengthening the Company’s capability to develop, maintain and direct a
competent management team; (iii) motivating executives and other key employees,
by means of performance-related incentives, to achieve longer-range performance
goals; (iv) providing incentive compensation opportunities which are competitive
with those of other major corporations; and (v) enabling such employees to
participate in the long-term growth and financial success of the Company.
 
          1.2Definitions
 
“Affiliate” - means any corporation or other entity (i) which is not a
Subsidiary but as to which the Company possesses a direct or indirect ownership
interest and has representation on the board of directors or any similar
governing body; and (ii) which is designated by the Board of Directors as an
“Affiliate” for purposes of this Plan.
 
“Award” - means a grant or award under Sections 2 through 3, inclusive, of the
Plan.
 
“Board of Directors” - means the board of directors of the Company.
 
“Code” - means the Internal Revenue Code of 1986 as amended from time to time.
 
“Committee” - means the Executive Compensation Committee of the Board of
Directors.
 
“Common Stock” - means the Common Stock, $0.01 par value, of the Company, which
may be authorized and unissued shares or may be reacquired shares of such Common
Stock, together with a Preferred Share Purchase Right.
 
“Corporation” - means the Company, its divisions, Subsidiaries and Affiliates.
 
“Disability Date” - means the date on which a Participant is deemed disabled
under the employee benefit plans of the Corporation applicable to the
Participant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Employee” - means any key employee of the Corporation.
 
“Employment Period” - means employment with the Corporation within a two (2)
year period following a Change of Control as described in Section 1.6.
 
“Fair Market Value” - means, as the Committee shall determine, either (i) the
average of the high and low prices of the Common Stock, or (ii) the closing
price of the Common Stock, on the date on which it is to be valued hereunder as
reported for New York Stock Exchange-Composite Transactions.
 
“Non-Employee Director” - has the meaning set forth in Rule 16b-3(3)(i)
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934, or any successor definition adopted by the Commission.
 
“Normal Retirement Date” - has the meaning set forth in the pension or
retirement plan of the Corporation applicable to the Participant, or such other
date as may be mutually agreed upon in writing by the Committee and the
Participant.
 
“Participant” - means an Employee who is selected by the Committee to receive an
Award under the Plan.
 
“Preferred Share Purchase Right” - means the right to the holders of “Common
Stock” issued pursuant to the Plan to purchase from the Company one
one-thousandth of a share of Series A Participating Convertible Preferred Stock,
without par value, of the Company at a price of $150.00 per one one-thousandth
of a Preferred Share, subject to adjustment in a “Change of Control”.
 
“Replacement Award” – means, in the context of a Change of Control under Section
1.6(d)(iii)(B), an award of stock options, stock appreciation rights, or
restricted stock in any entity other than the Company resulting from, or the
acquirer of assets in, a Business Combination, which (i) is no less favorable,
in terms of value and vesting rights, than the original Award made under the
Plan, and (ii) provides for immediate vesting in the case of the Participant’s
termination of employment within the Employment Period following the issuance of
such Replacement Award.
 
“Restricted Period” - means a period of three (3) years, or such other period of
years selected by the Committee, during which a grant of Restricted Stock may be
forfeited to the Company.
 
“Restricted Stock” - means shares of Common Stock contingently granted to a
Participant under Section 3 of the Plan.
 
“Stock Appreciation Rights” - shall have the meaning specified in
Section 1.6(b).
 
“Subsidiary” - means any corporation in which the Company possesses directly or
indirectly fifty percent (50%) or more of the total combined voting power of all
classes of its stock having voting
 
2
 
 
 

--------------------------------------------------------------------------------

 
 
power; provided that with respect to incentive stock options granted hereunder,
the term “subsidiary” shall be as defined in Section 425(f) or any successor
provision of the Code.
 
          1.3Administration
 
The Plan shall be administered by the Committee, which shall at all times
consist of three (3) or more members, each of whom shall be a Non-Employee
Director. The Committee shall have sole and complete authority to adopt, alter
and repeal such administrative rules, guidelines and practices governing the
operation of the Plan as it shall from time to time deem advisable, and to
interpret the terms and provisions of the Plan. The Committee may delegate to
one or more executive officers of the Company the power to make Awards to
Participants who are not executive officers or directors of the Company,
provided the Committee shall fix the maximum amount of such Awards for the group
and a maximum amount for any one Participant. The Committee’s decisions are
binding upon all parties.
 
         1.4Eligibility
 
All Employees who have demonstrated significant management potential or who have
contributed, or are deemed likely to contribute, in a substantial measure to the
successful performance of the Corporation, as determined by the Committee, are
eligible to be Participants in the Plan.
 
         1.5Shares Reserved
 
a.  
There shall be reserved for issuance pursuant to the Plan a total of 5,600,309
shares of Common Stock, together with sufficient shares to cover outstanding
grants under the Plan as of December 26, 2014. In the event that (i) a stock
option expires or is terminated unexercised as to any shares covered thereby,
(ii) shares are forfeited for any reason under the Plan, or (iii) shares are
tendered as consideration for the exercise of options under Section 2.3 or for
withholding of taxes under Section 1.7, such shares shall thereafter be again
available for issuance pursuant to the Plan. In the event that a stock option is
surrendered for payment pursuant to Section 1.6(b) hereof, the shares covered by
the stock option shall not thereafter be available for issuance pursuant to the
Plan.

 
b.  
In the event of any change in the outstanding shares of Common Stock by reason
of any stock dividend or split, recapitalization, merger, consolidation,
spin-off, combination or exchange of shares or other corporate change, or any
distributions to common shareholders other than cash dividends, the Committee
shall make such substitution or adjustment, if any, as it deems to be equitable
to accomplish fairly the purposes of the Plan and to preserve the intended
benefits of the Plan to the Participants and the Corporation, as to the number
(including the number specified in Section 1.5(a) above) or kind of shares of
Common Stock or other securities issued or reserved for issuance pursuant to the
Plan, including the number of outstanding stock options, the option prices
thereof, and the number of outstanding Awards of other types.

 
         1.6Change of Control
 
a.  
Notwithstanding any other provision of the Plan to the contrary, in the event of
a Change of Control: any stock options and Stock Appreciation Rights outstanding
as of the date such Change of Control is determined to have occurred, and which
are not then exercisable and vested, shall not immediately vest, and any
Restricted Stock shall remain subject to any applicable restrictions, but shall
remain in effect in accordance with their terms, unless the Participant is
terminated from his or her employment with the Corporation within the Employment
Period, in which case (i) such stock options and Stock Appreciation Rights shall
become fully exercisable and vested to the full extent of the original grant;
and (ii) the restrictions and deferral limitations applicable to any Restricted
Stock shall lapse, and such Restricted Stock shall become free of all
restrictions and become fully vested and transferable to the full extent of the
original grant.  For purposes of this subsection, a Participant shall be deemed
to have been immediately terminated from his or her employment with the
Corporation in the event of a Change of Control described in Sections
1.6(d)(iii) or (iv).

 
b.  
Notwithstanding any other provision of the Plan to the contrary, if, following a
Change of Control an optionee is terminated from his or her employment with the
Corporation within the Employment Period, then, during the 60-day period from
and after such termination of employment (the “Exercise Period”), unless the
Committee shall determine otherwise at the time of grant, the optionee shall
have the right, whether or not the stock option is fully exercisable and in lieu
of the payment of the exercise price for the shares of Common Stock being
purchased under the stock option and by giving notice to the Company, to elect
(within the Exercise Period) to surrender all or part of the stock option to the
Company and to receive cash, within 30 days of such notice, in an amount equal
to the amount by which the Change of Control Price per share of Common Stock on
the date of such election shall exceed the exercise price per share of Common
Stock under the stock option multiplied by the number of shares of Common Stock
granted under the stock option as to which the right granted under this
Section 1.6(b) shall have been exercised (“Stock Appreciation Rights”).  For
purposes of this subsection, a Participant shall be deemed to have been
immediately terminated from his or her employment with the Corporation in the
event of a Change of Control described in Sections 1.6(d)(iii) or (iv).

 
c.  
For purposes of the Plan, “Change of Control Price” means the higher of (i) the
highest reported sales price, regular way, of a share of Common Stock in any
transaction reported on the New York Stock Exchange - Composite Tape or other
national exchange on which such shares are listed or on NASDAQ during the 60-day
period prior to and including the date of a Change of Control or (ii) if the
Change of Control is the result of a tender or exchange offer or a Business
Combination, the highest price per share of Common Stock paid in such tender or
exchange offer or Business Combination; provided, however, that in the case

 
3
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
of incentive stock options and Stock Appreciation Rights relating to incentive
stock options, the Change of Control Price shall be in all cases the Fair Market
Value of the Common Stock on the date such incentive stock option or Stock
Appreciation Right is exercised. To the extent that the consideration paid in
any such transaction described above consists all or in part of securities or
other noncash consideration, the value of such securities or other noncash
consideration shall be determined in the sole discretion of the Board.

 
d.  
For purposes of this Plan, a “Change of Control” means:

 
i.  
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) (“Beneficial Ownership”) of
15% or more of the Common Stock; provided, however, that for purposes of this
subsection (i), the following acquisitions do not constitute a Change of
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company (D) any acquisition by a Person of Beneficial Ownership of less than 25%
of the Common Stock if such Person reports, or is required to report such
Beneficial Ownership on Schedule 13G under the Exchange Act or Schedule 13D of
the Exchange Act (or any comparable or successor report), which Schedule 13D
does not state any present intention to (or reserve the right to) hold such
Common Stock with the purpose or effect of changing or influencing the control
of the Company, nor in connection with or as a participant in any transaction
having such purpose or effect, or (E) any acquisition pursuant to a transaction
that complies with clauses (A) or (B) of subsection (iii) below; or

 
ii.  
individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 
4
 
 
 

--------------------------------------------------------------------------------

 
 
iii.  
consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets or stock of another (entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (A) (1) all or
substantially all of the individuals and entities that were the beneficial
owners, respectively, of the Common Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
Common Stock or, with respect to an entity other than the Company, the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination (including, without limitation, an entity which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Common Stock, (2) no Person (excluding any
corporation resulting from such Business Combination or any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of
the Common Stock or, with respect to an entity other than the Company, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination (or, for a non-corporate entity, equivalent securities) or
the combined voting power of the then outstanding voting securities of such
entity, except to the extent that such ownership existed prior to the Business
Combination and (3) at least a majority of the members of the board of directors
(or, for a non-corporate entity, equivalent governing body) of the entity
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or (B) if the Business
Combination is the result of a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving the Company or any of its
subsidiaries in which the Company is not the resulting entity, or a sale or
other disposition of all or substantially all of the assets of the Company, then
each Award then-outstanding shall have been cancelled and substituted with a
Replacement Award of equity in the acquiring entity; or

 
iv.  
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 
5
 
 
 

--------------------------------------------------------------------------------

 
 
         1.7Withholding
 
The Corporation shall have the right to deduct from all amounts paid in cash
(whether under this Plan or otherwise) any taxes required by law or other
amounts authorized by a Participant to be withheld therefrom. In the case of
payments of Awards in the form of Common Stock, at the Committee’s discretion
the Participant may be required to pay to the Corporation the amount of any
taxes required to be withheld with respect to such Common Stock, or, in lieu
thereof, the Corporation shall have the right to retain (or the Participant may
be offered the opportunity to elect to tender) the number of shares of Common
Stock whose Fair Market Value on the date such taxes are required to be withheld
equals the amount required to be withheld.
 
         1.8 Nontransferability
 
No Award shall be assignable or transferable, and no right or interest of any
Participant shall be subject to any lien, obligation or liability of the
Participant, except by will or the laws of descent and distribution.
 
         1.9No Right to Employment
 
No person shall have any claim or right to be granted an Award, and the grant of
an Award shall not be construed as giving a Participant the right to be retained
in the employ of the Corporation. Further, the Corporation expressly reserves
the right at any time to dismiss a Participant free from any liability, or from
any claim under the Plan, except as provided herein or in any agreement entered
into with respect to an Award.
 
         1.10    Construction of the Plan
 
The validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely in accordance with the laws of Delaware, without regard to
conflict of law principles.
 
         1.11    Amendment
 
a.  
The Board of Directors may amend, suspend or terminate the Plan or any portion
thereof and any Award hereunder at any time, provided that no amendment shall be
made without stockholder approval which shall (i) increase (except as provided
in Section 1.5(b) hereof) the total number of shares reserved for issuance
pursuant to the Plan; (ii) change the class of Employees eligible to be
Participants; (iii) decrease the minimum option prices stated herein (other than
to change the manner of determining Fair Market Value to conform to any then
applicable provision of the Code or regulations thereunder); (iv) extend the
expiration date of the Plan as it applies to incentive stock options; or
(v) withdraw the administration of the Plan from a committee consisting of three
or more members, each of whom is a Non-Employee Director.

 
 
6
 
 
 

--------------------------------------------------------------------------------

 
 
 
  
Notwithstanding anything to the contrary contained herein, the Committee may
amend the Plan in such manner as may be necessary so as to have the Plan conform
with applicable law and rules and regulations thereunder. Notwithstanding
anything in this Plan to the contrary, following a Change of Control the Board
may not amend the Plan in a manner that would adversely affect any outstanding
Award of a Participant without the written consent of such Participant.

 
b.  
Without limiting the power of the Board of Directors under Section 1.11(a), the
Committee, with the Participant’s consent, may amend, modify or terminate any
outstanding Award at any time prior to payment or exercise in any manner not
inconsistent with the terms of the Plan, including without limitation, to change
the date or dates as of which (i) a stock option becomes exercisable; (ii) or a
Restricted Stock becomes nonforfeitable; or (iii) to cancel and reissue an Award
under such different terms and conditions as it determines appropriate.

 
         1.12  Dividends, Equivalents and Voting Rights; Cash
 
Awards may provide the Participant with (i) dividends or dividend equivalents
and voting rights prior to either vesting or earnout; and (ii) to the extent
determined by the Committee, cash payments in lieu of or in addition to an
Award.
 
         1.13Effective Date
 
The Plan shall be effective on October 1, 1999, subject to ratification by the
stockholders of the Company. No incentive stock options may be granted under the
Plan after December 4, 2024.
 
Section 2: STOCK OPTIONS
 
         2.1Authority of Committee
 
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Employees to whom stock options shall be
granted, the number of shares to be covered by each stock option and the
conditions and limitations, if any, in addition to those set forth in
Section 2.3 hereof, applicable to the exercise of the stock option. The number
of shares of Common Stock with respect to which stock options may be granted to
any Participant during any fiscal year shall not exceed 300,000 (subject to
adjustment as provided in Section 1.5(b) hereof). The Committee shall have the
authority to grant stock options that are intended to be, and qualify as,
incentive stock options under Section 422A of the Code, or to grant
non-qualified stock options, or to grant both types of stock options, except
that incentive stock options can only be granted to Participants who are
Employees of the Company or a Subsidiary. In the case of incentive stock
options, the terms and conditions of such grants shall be subject to and comply
with such grant and vesting limitations as may be prescribed by Section 422A(d)
of the Code, as from time to time amended, and any implementing regulations.
Unless the Committee provides otherwise at the time
 
7
 
 
 

--------------------------------------------------------------------------------

 
 
of grant, or at any time as provided in Section 1.6, an incentive stock option
shall be issued in tandem with a Stock Appreciation Right and exercisable except
as otherwise provided in the Plan.
 
         2.2Option Price
 
The Committee shall establish the option price at the time each stock option is
granted, which price shall not be less than 100% of the Fair Market Value of the
Common Stock on the date of grant. The option price shall be subject to
adjustment in accordance with the provisions of Section 1.5(b) hereof.
 
         2.3Exercise of Options
 
a.  
The Committee may determine that any stock option shall become exercisable in
installments and may determine that the right to exercise such stock option as
to such installments shall expire on different dates or on the same date.
Incentive stock options may not be exercisable later than ten years after their
date of grant.

 
b.  
In the event a Participant ceases to be an Employee with the consent of the
Committee, or upon the occurrence of his or her death, Normal Retirement Date
(or, if approved in writing by the Committee, his or her actual retirement date)
or Disability Date, his or her stock options shall be exercisable at any time
prior to a date established by the Committee at the date of grant. Except as
otherwise provided by the Committee, if a Participant ceases to be an Employee
for any other reason, his or her rights under all stock options shall terminate
no later than the thirtieth (30th) day after such cessation of employment.

 
c.  
Each stock option shall be confirmed by a stock option agreement executed by the
Company and by the Participant. The option price of each share as to which an
option is exercised shall be paid in full at the time of such exercise. Such
payment shall be made in cash, by tender of shares of Common Stock owned by the
Participant valued at Fair Market Value as of the date of exercise, subject to
such limitations on the tender of Common Stock as the Committee may impose, or
by a combination of cash and shares of Common Stock. In addition, the Committee
may provide the Participant with assistance in financing the option price and
applicable withholding taxes, on such terms and conditions as it determines
appropriate.

 
d.  
Stock options granted under the Plan may include the right to acquire an
Accelerated Ownership Non-Qualified Stock Option (“AO”). If an option grant
contains an AO, and if a Participant pays all or part of the purchase price of
the option with shares of Common Stock held by the Participant for at least one
(1) year, then upon exercise of the option the Participant shall be granted the
additional option to purchase, at the Fair Market Value as of the date of the AO
grant, the number of shares of Common Stock equal to the number of whole

 
8
 
 
 

--------------------------------------------------------------------------------

 
 
 
  
shares of Common Stock used by the Participant in payment of the purchase price
and the number of whole shares of Common Stock, if any, withheld by the Company
as payment for applicable withholding taxes. An AO may be exercised no earlier
than one (1) year after its grant and no later than the date of expiration of
the option to which the AO is related;

 
e.  
Stock options may be exercised during the option term (as specified in the
option agreement), by giving written notice of exercise to the Company
specifying the number of shares to be purchased. Such notice shall be
accompanied by payment in full of the purchase price, either by check, note or
such other type of instrument as may be determined from time to time to be
acceptable by the Committee or in accordance with procedures established by the
Committee. As determined by, or in accordance with procedures established by,
the Committee, in its sole discretion, at or after grant, payment in full or in
part may also be made in the case of the exercise of a non-qualified stock
option in the form of Restricted Stock subject to an Award hereunder (based, in
each case, on the Fair Market Value of the Common Stock on the date the option
is exercised, as determined by the Committee). If payment of the option exercise
price of a non-qualified stock option is made in whole or in part in the form of
Restricted Stock, such Restricted Stock (and any replacement shares relating
thereto) shall remain (or be) restricted, as the case may be, in accordance with
the original terms of the Restricted Stock award in question, and any additional
Common Stock received upon the exercise shall be subject to the same forfeiture
restrictions, unless otherwise determined by, or in accordance with procedures
established by, the Committee, in its sole discretion, at or after grant.

 
Section 3: RESTRICTED STOCK
 
         3.1Authority of Committee
 
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the Employees to whom shares of Restricted Stock
shall be granted, the number of shares of Restricted Stock to be granted to each
Participant, the duration of the Restricted Period during and the conditions
under which the Restricted Stock may be forfeited to the Company, the purchase
price, if any, to be paid by a Participant for such Restricted Stock, and the
terms and conditions of the Award in addition to those contained in Section 3.2.
Such determinations shall be made by the Committee at the time of the grant.
 
         3.2Terms and Conditions
 
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as provided in Section 2.3(e), during the
Restricted Period. Certificates issued in respect of shares of Restricted Stock
shall be registered in the name of the Participant and deposited by him or her,
together with a stock power endorsed in blank, with the Company. At the
 
9
 
 
 

--------------------------------------------------------------------------------

 
 
 
expiration of the Restricted Period, the Company shall deliver such certificates
to the Participant or his or her legal representative.
 
         3.3Termination of Employment
 
Unless otherwise provided by the Committee at the time of the grant of
Restricted Stock, in the event a Participant voluntarily terminates his or her
employment with the Corporation during the Restricted Period, or upon the
occurrence of his or her death, during the Restricted Period, Normal Retirement
Date (or, if approved in writing by the Committee, his or her actual retirement
date) or Disability Date during the Restricted Period, the restrictions imposed
hereunder shall lapse with respect to such shares of Restricted Stock. In the
event a Participant ceases to be an Employee for any other reason during the
Restricted Period, unless otherwise provided by the Committee, all shares of
Restricted Stock shall thereupon be forfeited to the Company.
 
 
 
 
 
10
  